Citation Nr: 1641011	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-24 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2. Tinnitus was incurred in service or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See February 2010 VA examination.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran's DD 214 shows that during service his military occupational specialty was radio repairman and he served in the Republic of Vietnam from December 1969 to December 1970.  On VA examination in February 2010, the Veteran reported that during service in Vietnam he had guard duty and was exposed to tank and gunfire noise without ear protection.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, while on VA examination in February 2010 the examiner reported that the Veteran was unsure when his hearing loss and tinnitus began (although he thought his hearing loss could have started 8 to 10 years ago), the Veteran in subsequent statements clarified that he has had tinnitus and hearing loss since service.  See July 2010 notice of disagreement and Form 9 Appeal.  The Veteran reported that his longest and significant period of being exposed to acoustic trauma was during service from May 1968 to December 1970.  See July 2010 notice of disagreement.  After service he stated he had occupational noise exposure only for 2 months driving an earth moving machine and then for 39 years worked with Tri County Electric Co-op where he did not have acoustic trauma.  Id.  He explained that after service he did not have occupational noise exposure as his duties consisted of putting up telephone lines and poles and testing meters in an office.  See September 2012 Form 9 Appeal.  The Veteran stated that he did not have post-service recreational noise exposure as his hobby was fishing.  Id.  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  

Lastly, on VA examination in February 2010, the examiner noted that the Veteran worked in a warehouse for 30 years and he had ear protection when he was exposed to occupational noise.  The examiner was unable to opine whether it is as likely as not that the bilateral hearing loss and tinnitus were due to service without resorting to mere speculation as the Veteran has had middle ear problems and his left ear hearing loss was partially conductive.  The examiner also opined that the Veteran had high frequency sensorineural hearing loss in both ears and had some mild high frequency hearing loss in the right ear at the time of enlistment.  She explained that it is unknown as to whether this worsened during service as a separation audio was not done.  The examiner noted that the Veteran had military noise exposure but also had some occupational noise exposure.  She concluded that it could not be determined without speculation whether the high frequency hearing worsened during service or whether the tinnitus was due to military service or other noise exposure or was a result of his middle ear pathology.  

The examiner's finding that the Veteran had right ear hearing loss on his May 1968 pre-induction examination is inaccurate as the Veteran upon entrance into service did not meet the criteria for hearing loss in his right ear pursuant to 38 C.F.R. § 3.385.  The Veteran's May 1968 preinduction exam shows that puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows: 15, 5, 15, 30, and 30.  Thus right ear hearing loss (for VA purposes) was not shown upon entrance into service.  If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However in the instant case there is no clear and unmistakable evidence that right ear hearing loss existed prior to service and was not aggravated by service.  The evidentiary standard is an onerous one, and the result must be undebatable.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's right ear hearing loss 

To the extent that the February 2010 VA examiner opined that an opinion regarding hearing loss and tinnitus cannot be rendered without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").

As for the Veteran's claim of service connection for tinnitus, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and service connection for bilateral hearing loss is being granted herein.  Furthermore, he has presented competent and credible lay statements regarding the onset of his tinnitus during service.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  Thus the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


